Title: To George Washington from L’Enfant, 6 December 1786
From: L’Enfant, Pierre Charles
To: Washington, George



sir
new york december 6th 1786.

the inclosed memorial which my actual circumstances has mad necessary, rendering it usless I should enter here into any of the particular of its content I confine myself with requesting your Excellency will Excuse the length of it. unable to be concise in an explanation where in it is essential to me to give account of the differents sensations which actuated me I have need of much Indulgence—and the good testimony of your Excellency being alone to persuad of my real principles in such an extraordinary a conjuncture I calim its suport with the more Confidence that I promise myself from your goodness as well as from the details which I take the liberty to submit to you that if in juging me after the event I am found culpable it will at any rate be only of too much Confidence and liberality and convinced I did not bring my self into so unfortunate a situation but through a wish to give a truly brotherly proof of my affection to the interest of the Cincinnati—your Excellency being placed to apprise the valu of the sacrifices which I have made will do me the justice to belive that if I have not done honor to the Engagements which I have been induced to contract in france for the Cincinnati

it has not been from a want of my own good will neither through fear that the incapacity of the fund, of the society to reimburse would Expose me to remain the dupe of my advances—had my fortune allowed me to make an immediate sacrifice or could the present State of my personal resources enable me to borrow a sum such as would be necessary to do honor to the principal to gether with the interest of the sum of the advances that have been made to me in france for the society and also to reimburs the loans to which I have been forced to have recourse here I would not hesitate one moment to pay both the one and the other. a regard to my self as well as for the society which it is my wish not to bring in to the question acting conjunctly would surely led me to that measure, but it is with regret I see that with personal means in view—the actual derangement of my affair how ever Cross my inclination so ⟨far⟩ has to oblige me to intrud upon your Excellency by a relation of facts which nothing but the necessity of exculpating myself from charges which seem authorised by my failure to discharge those Engagements which by accident are become personal could only make me resolve to bring to light.
doubtless I ought to have begun this address by an apology for my apparant negligence in not having taken some opportunity during my residence here to have paid my respect to your Excellency agreable to the permission which you so complaisantly gave me—but full of the subject on which I have the honor to address you, it appeared most proper to explain my motives—and then Confiding in your Excellency sensibility of the cause which have taken from me the power of undertaking a journey to virginie I flater myself your Excellency will remain persuaded that this dissappointment has not little added to the bittereness of many other unhappiness. with the most profound respect I have the honor to be sir your Excellency most humble & obedient servant

P. ch. L’Enfant


P.S. a picture directed to your Excellency and which has been left to me, in the cours of last summer, by mr Snelf Col. in the service of the so. Carolina—has not been forwarded to your Excellency for want of a direct opportunity by watter which had appeared to us to be the much proper way of conveyance I had

proposed to my self being the bearer of it but circumstances not permitting I should if your Excellency will give me directions which way I may send it I will comply.

